214 Ga. 296 (1958)
104 S.E.2d 457
PURITAN CHEMICAL COMPANY
v.
CROWN CHEMICAL COMPANY et al.
20103.
Supreme Court of Georgia.
Argued June 10, 1958.
Decided July 11, 1958.
Heyman, Abram & Young, Maurice N. Maloof, Herman Heyman, for plaintiff in error.
Phillips & Johnson, contra.
HAWKINS, Justice.
When this case was here before (Kessler v. Puritan Chemical Co., 213 Ga. 845, 102 S.E.2d 495), this court affirmed the judgment of the trial court overruling demurrers to the petition and enjoining the two defendants who were parties to the contract with the plaintiff from violating its restrictive covenants, but reversed the judgment overruling the demurrers and restraining the defendant corporation and the wife of one of the other defendants, upon the ground that the petition failed to state a cause of action as against them, since they were not parties to the contract alleged to have been violated. Before the remittitur from this court was made the judgment of the trial court, the plaintiff filed an amendment, alleging that these defendants were aiding and abetting the other two defendants in violating the terms of the contract, and sought to enjoin them from so aiding and abetting. The original petition having alleged that the defendant corporation and the wife of one of the defendants had combined and entered into a conspiracy, scheme, and device with the two contracting parties to violate and were violating the restrictive covenants of the contract, the amendment added nothing of substance to the original petition, but contained merely an amplification of the allegations of the original petition. Under the previous decision in this case, the trial court did not err in striking the amendment, dissolving the restraining order and temporary injunction previously entered, and dismissing the case as to the defendants Crown Chemical Company and Mrs. Ethel N. Kessler. Wilson v. Missouri State Life Ins. Co., 184 Ga. 184 (190 S.E. 552); Smoot v. Alexander, 192 Ga. 684, 686 (16 S.E.2d 544).
Judgment affirmed. All the Justice concur.